Case 17-32444        Doc 50     Filed 03/11/19     Entered 03/11/19 15:37:22          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 32444
         Nancy Heichert

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/30/2017.

         2) The plan was confirmed on 03/06/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/31/2018.

         5) The case was Dismissed on 09/25/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-32444              Doc 50          Filed 03/11/19    Entered 03/11/19 15:37:22              Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $2,660.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                            $2,660.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $500.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $119.70
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $620.46

 Attorney fees paid and disclosed by debtor:                            $66.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted       Allowed        Paid         Paid
 Affiliated Oncologists, LLC               Unsecured         148.00           NA            NA            0.00       0.00
 Arnold Scott Harris PC                    Unsecured         650.00           NA            NA            0.00       0.00
 Arrowhead Financial                       Unsecured         500.00           NA            NA            0.00       0.00
 Arrowhead Financial Services, LLC         Unsecured           0.00           NA            NA            0.00       0.00
 Becket & Lee                              Unsecured           0.00        361.96        361.96           0.00       0.00
 city of burbank                           Unsecured         300.00           NA            NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured           0.00        227.43        227.43           0.00       0.00
 Illinois Tollway                          Unsecured      4,500.00            NA            NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured           0.00        973.88        973.88           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured           0.00        323.59        323.59           0.00       0.00
 Municipal Collections Of America          Unsecured           0.00        200.00        200.00           0.00       0.00
 Northwest Collectors                      Unsecured           0.00           NA            NA            0.00       0.00
 Palisades Collection                      Unsecured           0.00           NA            NA            0.00       0.00
 Palisades Collection                      Unsecured         200.00           NA            NA            0.00       0.00
 Pioneer Credit Recovery                   Unsecured           0.00           NA            NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured           0.00      1,014.13      1,014.13           0.00       0.00
 Portfolio Recovery Associates             Unsecured           0.00      1,016.57      1,016.57           0.00       0.00
 Providea Health Partners, LLC             Unsecured          30.00           NA            NA            0.00       0.00
 Quantum3 Group LLC as agent for           Secured       10,406.00     10,564.95      10,564.95      1,900.44     139.10
 Rushmore Financial                        Unsecured           0.00           NA            NA            0.00       0.00
 Sallie Mae                                Unsecured           0.00           NA            NA            0.00       0.00
 Santander Consumer USA                    Secured        8,100.00     10,997.87      10,997.87           0.00       0.00
 Southwest Physicians Group                Unsecured         523.00           NA            NA            0.00       0.00
 Speedy Cash                               Unsecured           0.00        462.27        462.27           0.00       0.00
 Spotloan                                  Unsecured         500.00           NA            NA            0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        3,000.00       2,491.87      2,491.87           0.00       0.00
 Usa Funds/sallie Mae Servicing            Unsecured         237.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-32444        Doc 50      Filed 03/11/19     Entered 03/11/19 15:37:22             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $24,054.69          $1,900.44           $139.10
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $24,054.69          $1,900.44           $139.10

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,579.83               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $620.46
         Disbursements to Creditors                             $2,039.54

 TOTAL DISBURSEMENTS :                                                                       $2,660.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
